Citation Nr: 0921293	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased combined rating for the Veteran's 
service-connected disabilities on the basis that the 
currently assigned combined rating of 50 percent was 
incorrectly calculated.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had approximately two years 
and one month of active duty, most recently from March 2003 
to March 2004.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was before the Board in February 2008, when 
it was remanded for additional development.

In a May 2009 Informal Hearing Presentation (IHP), the 
appellant's representative raised for the first time the 
issues of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and to a rating in excess of 
10 percent for adjustment disorder.  These issues have not 
been developed for appellate review; they are referred to the 
RO for appropriate action.  The only issue before the Board 
is whether the combined rating of 50 percent assigned 
effective March 19, 2004 is incorrect.


FINDINGS OF FACT

Effective March 19, 2004, the Veteran's compensable service-
connected disabilities are: retropatellar pain syndrome of 
both knees, rated 10 percent for each knee; residuals of a 
right wrist injury, rated 10 percent; residuals of contusion 
of the coccyx, rated 10 percent; painful scar, rated 10 
percent; and adjustment disorder, rated 10 percent; the 
combined rating for the disabilities has been calculated to 
be 50 percent.


CONCLUSION OF LAW

The combined rating of 50 percent for the Veteran's service 
connected disabilities, effective March 19, 2004, was 
correctly calculated; a higher rating is not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.25, 4.26 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  The facts in this case, which 
involves the calculation of a combined disability rating, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore, no VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Relevant law and regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  Separate 
diagnostic codes identify the various disabilities.

Calculating the proper combined evaluation requires 
application of 38 C.F.R. § 4.25 and the Combined Ratings 
Table found therein.  The Veteran received a copy of the 
ratings table in the supplemental statement of the case 
(SSOC) mailed to him in January 2006.  Table I, Combined 
Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  See 38 C.F.R. § 
4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  See 38 C.F.R. § 4.26.

III.  Analysis

The Veteran contends that his combined disability rating of 
50 percent, effective March 19, 2004, was incorrectly 
calculated by the RO; he apparently believes (although such 
is not clearly stated) that the ratings assigned for the 
individual compensable disabilities should be added to arrive 
at the combined rating.   

The Veteran's 6 compensable (he also has another service 
connected disability, residuals of a left fifth finger injury 
rated 0 percent) service-connected disabilities are 
(effective March 19, 2004): Retropatellar pain syndrome of 
both knees, rated 10 percent for each knee; residuals of 
right wrist injury, rated 10 percent; residuals of contusion 
of the coccyx, rated 10 percent; painful scar, rated 10 
percent; and adjustment disorder, rated 10 percent.  

The Board has calculated the Veteran's combined disability 
rating by applying the Combined Ratings Table 1 (and 
instructions) in 38 C.F.R. § 4.25 to the Veteran's 
compensable service-connected disabilities, as follows:

The 10 percent rating assigned for right knee disability 
combined with 10 percent for left knee disability results in 
a 19 percent combined rating.  Because this disability 
involves both knees, the bilateral factor outlined above must 
be applied.  See 38 C.F.R. § 4.26.  Therefore, 10 percent of 
the combined value of the bilateral disability (1.9%) must be 
added to the total combined value at this point.  Thus, the 
19 percent combined rating for disability of the knees 
becomes a 20.9 percent combined rating (which is rounded up 
to 21 percent).  When this 21 percent rating is combined with 
the 10 percent rating for the Veteran's third compensable 
service-connected disability, residuals of right wrist 
injury, the result is a 29 percent rating for the three 
disabilities.  When the 29 percent rating for the three 
disabilities is combined with the 10 percent rating assigned 
for Veteran's fourth compensable service-connected 
disability, residuals of contusion of the coccyx, the result 
is a 36 percent rating.  When the 36 rating for the four 
disabilities is combined with the 10 percent rating for the 
Veteran's fifth compensable service-connected disability, 
painful scar, the result is a 42 percent rating for the 5 
disabilities.  When that 42 percent rating for the 5 
disabilities is combined with the 10 percent rating for the 
sixth compensable service-connected disability, residuals of 
contusion of the coccyx, the result is a 48 percent combined 
rating for the six disabilities.  This combined value is then 
rounded up to 50 percent (the nearest number divisible by 
10).

Accordingly, the RO correctly applied 38 C.F.R. § 4.25 and § 
4.26 when calculating the Veteran's combined disability 
rating to be 50 percent.

The Board can readily see why the Veteran may be puzzled over 
the calculation of his combined rating.  However, crucial to 
the outcome of this case, the computation of the combined 
disability rating does not operate by way of simply adding 
all separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the ratings table.  The ratings 
table is employed to obtain an evaluation which reflects the 
"efficiency" of veterans, as being affected first by the most 
disabling condition followed by less disabling conditions in 
descending order.

As shown, the RO's calculation of the Veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

The appeal to establish that the combined disability rating 
of 50 percent assigned for the Veteran's service connected 
disabilities is incorrect is denied; a combined rating in 
excess of 50 percent is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


